Exhibit 3.01 RESTATED CERTIFICATE OF INCORPORATION OF OGE ENERGY CORP. I. The name of this corporation shall be “OGE Energy Corp.” II. The address of its Registered Office in the State of Oklahoma is 321 N. Harvey, in the City of Oklahoma City, County of Oklahoma and the name of its Registered Agent at such address is Ms. Patricia Horn. III. The purpose for which this corporation is formed is to engage in any lawful act or activity for which corporations may be organized under the general corporation law of Oklahoma. IV. A.AUTHORIZED CAPITAL STOCK.The total number of shares which the corporation shall have the authority to issue shall be 130,000,000 shares, of which 125,000,000 shares shall be Common Stock, par value $.01 per share, and 5,000,000 shares shall be Preferred Stock, par value $.01 per share. B.COMMON STOCK.The Board of Directors is hereby authorized to cause shares of Common Stock, par value $.01 per share, to be issued from time to time for such consideration as may be fixed from time to time by the Board of Directors, or by way of stock split pro rata to the holders of the Common Stock. The Board of Directors may also determine the proportion of the proceeds received from the sale of such stock which shall be credited upon the books of the corporation to Capital or Capital Surplus. Each share of the Common Stock shall be equal in all respects to every other share of the Common Stock. Subject to any special voting rights of the holders of Preferred Stock fixed by or pursuant to the provisions of SectionC of this ArticleIV, the shares of Common Stock shall entitle the holders thereof to one vote for each share upon all matters upon which shareholders have the right to vote. No holder of shares of Common Stock shall be entitled as such as a matter of right to subscribe for or purchase any part of any new or additional issue of stock, or securities convertible into stock, of any class whatsoever, whether now or hereafter authorized, and whether issued for cash, property, services or otherwise. After the requirements with respect to preferential dividends on Preferred Stock (fixed by or pursuant to the provisions of SectionC of this ArticleIV), if any, shall have been met and after the corporation shall have complied with all the requirements, if any, with respect to the setting aside of sums as sinking funds or redemption or purchase accounts (fixed by or pursuant to the provisions of SectionC of this ArticleIV) and subject further to any other conditions which may be fixed by or pursuant to the provisions of SectionC of this ArticleIV, then, but not otherwise, the holders of Common Stock shall be entitled to receive dividends, if any, as may be declared from time to time by the Board of Directors. After distribution in full of the preferential amount (fixed by or pursuant to the provisions of SectionC of this ArticleIV), if any, to be distributed to the holders of Preferred Stock in the event of voluntary or involuntary liquidation, distribution or sale of assets, dissolution or winding up of the corporation, the holders of the Common Stock shall be entitled to receive all the remaining assets of the corporation, tangible and intangible, of whatever kind available for distribution to shareholders, ratably in proportion to the number of shares of Common Stock held by each. C.PREFERRED STOCK.Shares of Preferred Stock may be divided into and issued in such series, on such terms and for such consideration as may from time to time be determined by the Board of Directors of the corporation.Each series shall be so designated as to distinguish the shares thereof from the shares of all other series and classes.All shares of Preferred Stock shall be identical, except as to variations between different series in the relative rights and preferences as permitted or contemplated by the next succeeding sentence.Authority is hereby vested in the Board of Directors of the corporation to establish out of shares of Preferred Stock which are authorized and unissued from time to time one or more series thereof and to fix and determine the following relative rights and preferences of shares of each such series: (1)the distinctive designation of, and the number of shares which shall constitute, the series and the “stated value” or “nominal value,” if any, thereof; (2)the rate or rates of dividends applicable to shares of such series, which rate or rates may be expressed in terms of a formula or other method by which such rate or rates shall be calculated from time to time, and the dividend periods, including the date or dates on which dividends are payable; (3)the price at and the terms and conditions on which shares of such series may be redeemed; (4)the amount payable upon shares of such series in the event of the involuntary liquidation of the corporation; (5)the amount payable upon shares of such series in the event of the voluntary liquidation of the corporation; (6)sinking fund provisions for the redemption or purchase of shares of such series; (7)the terms and conditions on which shares of such series may be converted, if such shares are issued with the privilege of conversion; (8)the voting powers, if any, of the holders of shares of the series which may, without limiting the generality of the foregoing, include (i)the right to one or less than one vote per share on any or all matters voted upon by the shareholders and (ii)the right to vote, as a series by itself or together with other series of Preferred Stock or together with all series of Preferred Stock as a class, upon such matters, under such circumstances and upon such conditions as the Board of Directors may fix, including, without limitation, the right, voting as a series by itself or together with other series of Preferred Stock or together with all series of Preferred Stock as a class, to elect one or more directors of this corporation in the event there shall have been a failure to pay dividends on any one or more series of Preferred Stock or under such other circumstances and upon such conditions as the Board of Directors may determine; provided, however, that in no event shall a share of Preferred Stock have more than one vote; and (9)any other such rights and preferences as are not inconsistent with the Oklahoma General Corporation Act. No holder of any share of any series of Preferred Stock shall be entitled to vote for the election of directors or in respect of any other matter except as may be required by the Oklahoma General Corporation Act, as amended, or as is permitted by the resolution or resolutions adopted by the Board of Directors authorizing the issue of such series of Preferred Stock. D.OTHER PROVISIONS (1)The relative powers, preferences, and rights of each series of Preferred Stock in relation to the powers, preferences and rights of each other series of Preferred Stock shall, in each case, be as fixed from time to time by the Board of Directors in the resolution or resolutions adopted pursuant to authority granted in SectionC of this ArticleIV, and the consent by class or series vote or otherwise, of the holders of the Preferred Stock or such of the series of the Preferred Stock as are from time to time outstanding shall not be required for the issuance by the Board of Directors of any other series of Preferred Stock whether the powers, preferences and rights of such other series shall be fixed by the Board of Directors as senior to, or on a parity with, the powers, preferences and rights of such outstanding series, or any of them, provided, however, that the Board of Directors may provide in such resolution or resolutions adopted with respect to any series of Preferred Stock that the consent of the holders of a majority (or such greater proportion as shall be therein fixed) of the outstanding shares of such series voting thereon shall be required for the issuance of any or all other series of Preferred Stock. 2 (2)Subject to the provisions of paragraph1 of this SectionD, shares of any series of Preferred Stock may be issued from time to time as the Board of Directors shall determine and on such terms and for such consideration as shall be fixed by the Board of Directors. (3)Common Stock may be issued from time to time as the Board of Directors shall determine and on such terms and for such consideration as shall be fixed by the Board of Directors. (4)No holder of any of the shares of any class or series of shares or securities convertible into such shares of any class or series of shares, or of options, warrants or other rights to purchase or acquire shares of any class or series of shares or of other securities of the corporation shall have any preemptive right to purchase, acquire, subscribe for any unissued shares of any class or series or any additional shares of any class or series to be issued by reason of any increase of the authorized capital stock of the corporation of any class or series, or bonds, certificates of indebtedness, debentures or other securities convertible into or exchangeable for shares of any class or series, or carrying any right to purchase or acquire shares of any class or series, but any such unissued shares, additional authorized issue of shares of any class or series of shares or securities convertible into or exchangeable for shares, or carrying any right to purchase or acquire shares, may be issued and disposed of pursuant to resolution of the Board of Directors to such persons, firms, corporations or associations, and upon such terms, as may be deemed advisable by the Board of Directors in the exercise of its sole discretion. (5)The corporation reserves the right to increase or decrease its authorized capital shares, or any class or series thereof or to reclassify the same and to amend, alter, change or repeal any provision contained in the Certificate of Incorporation or in any amendment thereto, in the manner now or hereafter prescribed by law, but subject to such conditions and limitations as are hereinbefore prescribed, and all rights conferred upon shareholders in the Certificate of Incorporation of this corporation, or any amendment thereto, are granted subject to this reservation. V. Reserved. VI. (A)VOTE REQUIRED FOR CERTAIN BUSINESS COMBINATIONS. (1)In addition to any affirmative vote required by law or this ArticleVI or any other Article hereof, and except as otherwise expressly provided in SectionB of this ArticleVI: (a)any merger or consolidation of the corporation or any Subsidiary (as hereinafter defined) with (i)any Interested Shareholder (as hereinafter defined) or (ii)any other corporation (whether or not itself an Interested Shareholder) which is, or after such merger or consolidation would be, an Affiliate (as hereinafter defined) of an Interested Shareholder; or (b)any sale, lease, exchange, mortgage, pledge, transfer or other disposition (in one transaction or a series of transactions) to or with any Interested Shareholder or any Affiliate of any Interested Shareholder of any assets of the corporation or any Subsidiary having an aggregate Fair Market Value of $25,000,000 or more; or (c)the issuance or transfer by the corporation or any Subsidiary (in one transaction or a series of transactions) of any securities of the corporation or any Subsidiary to any Interested Shareholder or any Affiliate of any Interested Shareholder in exchange for cash, securities or other property (or a combination thereof) having an aggregate Fair Market Value of $25,000,000 or more, other than the issuance of securities upon the conversion of convertible securities of the corporation or any Subsidiary which were not acquired by such Interested Shareholder (or such Affiliate) from the corporation or a Subsidiary; or (d)the adoption of any plan or proposal for the liquidation or dissolution of the corporation proposed by or on behalf of an Interested Shareholder or any Affiliate of any Interested Shareholder; or 3 (e)any reclassification of securities (including any reverse stock split), or recapitalization of the corporation, or any merger or consolidation of the corporation with any of its Subsidiaries or any other transaction (whether or not with or into or otherwise involving an Interested Shareholder) which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of stock or securities convertible into stock of the corporation or any Subsidiary which is directly or indirectly owned by any Interested Shareholder or any Affiliate of any Interested Shareholder; shall require the affirmative vote of the holders of at least 80% of the voting power of the then outstanding shares of stock of the corporation entitled to vote generally in the election of directors (the “Voting Stock”), voting together as a single class (it being understood that for purposes of this ArticleVI, each share of the Voting Stock shall have the number of votes granted to it pursuant to ArticleIV hereof). Such affirmative vote shall be required notwithstanding the fact that no vote may be required, or that a lesser percentage may be specified, by law, by any provision hereof, or in any agreement with any national securities exchange or otherwise. (2)The term “Business Combination” as used in this ArticleVI shall mean any transaction which is referred to in any one or more subparagraphs(a) through (e) of paragraph1 of this SectionA. (B)WHEN HIGHER VOTE IS NOT REQUIRED. The provisions of SectionA of this ArticleVI shall not be applicable to any particular Business Combination, and such Business Combination shall require only such affirmative vote as is required by law and any other provision of any Article hereof, if all of the conditions specified in either of the following paragraphs(1) and (2) are met: (1)The Business Combination shall have been approved by a majority of the Disinterested Directors (as hereinafter defined). (2)All of the following conditions shall have been met: (a)The aggregate amount of the cash and the Fair Market Value (as hereinafter defined) as of the date of the consummation of the Business Combination of any consideration other than cash to be received per share by holders of Common Stock in such Business Combination shall be at least equal to the higher of the following: I.(if applicable) the Highest Per Share Price (as hereinafter defined) (including the brokerage commissions, transfer taxes and soliciting dealers’ fees) paid in order to acquire any shares of Common Stock beneficially owned by the Interested Shareholder which were acquired beneficially by such Interested Shareholder (X)within the two-year period immediately prior to the first public announcement of the proposal of the Business Combination (the “Announcement Date”) or (Y)in the transaction in which it became an Interested Shareholder, whichever is higher; and II.the Fair Market Value per share of Common Stock on the Announcement Date or on the date on which the Interested Shareholder became an Interested Shareholder (such later date is referred to in this ArticleVI as the “Determination Date”), whichever is higher. (b)The aggregate amount of the cash and the Fair Market Value as of the date of the consummation of the Business Combination of consideration other than cash to be received per share by holders of shares of any class or series of outstanding Voting Stock other than the Common Stock shall be at least equal to the highest of the following (it being intended that the requirements of this subparagraph(b) shall be required to be met with respect to every such class or series of outstanding Voting Stock, whether or not the Interested Shareholder beneficially owns any shares of a particular class or series of Voting Stock): I. (if applicable) the Highest Per Share Price (as hereinafter defined) (including any brokerage commissions, transfer taxes and soliciting dealers’ fees) paid in order to acquire any shares of such class or series of Voting Stock beneficially owned by the Interested Shareholder which were acquired beneficially by such Interested Shareholder (X)within the two-year period 4 immediately prior to the Announcement Date or (Y)in the transaction in which it became an Interested Shareholder, whichever is higher; II. (if applicable) the highest preferential amount per share to which the holders of shares of such class or series of Voting Stock are entitled in the event of any voluntary or involuntary liquidation, dissolution or winding up of the corporation; and III.the Fair Market Value per share of such class or series of Voting Stock on the Announcement Date or on the Determination Date, whichever is higher. (c)The consideration to be received by holders of a particular class or series of outstanding Voting Stock (including Common Stock) shall be in cash or in the same form as was previously paid in order to acquire beneficially shares of such class or series of Voting Stock that are beneficially owned by the Interested Shareholder and, if the Interested Shareholder beneficially owns shares of any class or series of Voting Stock that were acquired with varying forms of consideration, the form of consideration to be received by holders of such class or series of Voting Stock shall be either cash or the form used to acquire beneficially the largest number of shares of such class or series of Voting Stock beneficially acquired by it prior to the Announcement Date. (d)After such Interested Shareholder has become an Interested Shareholder and prior to the consummation of such Business Combination: (i)except as approved by a majority of the Disinterested Directors, there shall have been no failure to declare and pay at the regular dates therefor the full amount of any dividends (whether or not cumulative) payable on any class or series of stock having a preference over the Common Stock as to dividends or upon liquidation; (ii)there shall have been (x)no reduction in the annual rate of dividends paid on the Common Stock (except as necessary to reflect any subdivision of the Common Stock), except as approved by a majority of the Disinterested Directors, and (y)an increase in such annual rate of dividends (as necessary to prevent any such reduction) in the event of any reclassification (including any reverse stock split), recapitalization, reorganization or any similar transaction which has the effect of reducing the number of outstanding shares of the Common Stock, unless the failure so to increase such annual rate was approved by a majority of the Disinterested Directors; and (iii)such Interested Shareholder shall have not become the beneficial owner of any additional shares of Voting Stock except as part of the transaction which results in such Interested Shareholder becoming an Interested Shareholder. (e)After such Interested Shareholder has become an Interested Shareholder, such Interested Shareholder shall not have received the benefit, directly or indirectly (except proportionally as a stockholder), of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by the corporation, whether in anticipation of or in connection with such Business Combination or otherwise. (f)A proxy or information statement describing the proposed Business Combination and complying with the requirements of the Securities Exchange Act of 1934 and the rules and regulations thereunder (or any subsequent provisions replacing such Act, rules or regulations) shall be mailed to public shareholders of the corporation at least 30 days prior to the consummation of such Business Combination (whether or not such proxy or information statement is required to be mailed pursuant to such Act or subsequent provisions). (C)CERTAIN DEFINITIONS. For the purposes of this ArticleVI: (1)A “person” shall mean any individual, firm, corporation or other entity. (2)“Interested Shareholder” shall mean any person (other than the corporation or any Subsidiary) who or which: (a)is the beneficial owner, directly or indirectly of more than 10% of the voting power of the outstanding Voting Stock; or 5 (b)is an Affiliate of the corporation and at any time within the two-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of 10% or more of the voting power of the then outstanding Voting Stock; or (c)is an assignee of or has otherwise succeeded to any shares of Voting Stock that were at any time within the two-year period immediately prior to the date in question beneficially owned by any Interested Stockholder, if such assignment or succession shall have occurred in the course of a transaction or series of transactions not involving a public offering within the meaning of the Securities Act of 1933. (3)A person shall be a “beneficial owner” of any Voting Stock: (a)which such person or any of its Affiliates or Associates (as hereinafter defined) beneficially owns, directly or indirectly; or (b)which such person or any of its Affiliates or Associates has (i)the right to acquire (whether such right is exercisable immediately or only after the passage of time), pursuant to any agreement, arrangement or understanding or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise, or (ii)the right to vote or direct the vote pursuant to any agreement, arrangement or understanding; or (c)which are beneficially owned, directly or indirectly, by any other person with which such person or any of its Affiliates or Associates has any agreement, arrangement or understanding for the purposes of acquiring, holding, voting or disposing of any shares of Voting Stock. (4)For the purposes of determining whether a person is an Interested Shareholder pursuant to paragraph2 of this SectionC, the number of shares of Voting Stock deemed to be outstanding shall include shares deemed owned through application of paragraph3 of this SectionC but shall not include any other shares of Voting Stock which may be issuable pursuant to any agreement, arrangement or understanding or upon exercise of conversion rights, warrants or options, or otherwise. (5)“Affiliate” or “Associate” shall have the respective meanings ascribed to such terms in Rule12b-2 of the General Rules and Regulations, under the Securities Exchange Act of 1934, as in effect on November16, 1995. (6)“Subsidiary” means any corporation of which a majority of any class of equity security is owned, directly or indirectly, by the corporation or by a Subsidiary of the corporation or by the corporation and one or more Subsidiaries; provided, however, that for the purposes of the definition of Interested Shareholder set forth in paragraph2 of this SectionC, the term “Subsidiary” shall mean only a corporation of which a majority of each class of equity security is owned, directly or indirectly, by the corporation. (7)“Disinterested Director” means any member of the Board of Directors of the corporation who is unaffiliated with, and not a nominee or representative of, the Interested Shareholder and was a member of the Board of Directors prior to the time that the Interested Shareholder became an Interested Shareholder, and any successor of a Disinterested Director who is unaffiliated with, and not a nominee or representative of, the Interested Shareholder and who is recommended to succeed a Disinterested Director by a majority of Disinterested Directors then on the Board of Directors. (8)“Fair Market Value” means: (a)in the case of stock, the highest closing sale price during the 30-day period immediately preceding the date in question of a share of such stock on the Composite Tape for New York Stock Exchange-Listed Stocks, or, if such stock is not quoted on the Composite Tape on the New York Stock Exchange, or, if such stock is not listed on such Exchange, on the principal United States securities exchange registered under the Securities Exchange Act of 1934 on which such stock is listed, or, if such stock is not listed on any such exchange, the highest closing sales price or bid quotation with respect to a share of such stock during the 30-day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System or any system then in use, or if no such quotations are available, the fair market value on the date in question of a share of such stock as determined by a majority of the Disinterested Directors in good faith, in each 6 case with respect to any class of stock, appropriately adjusted for any dividend or distribution in shares of such stock or any stock split or reclassification of outstanding shares of such stock into a greater number of shares of such stock or any combination or reclassification of outstanding shares of such stock into a smaller number of shares of such stock; and (b)in the case of stock of any class or series which is not traded on any United States registered securities exchange nor in the over-the-counter market or in the case of property other than cash or stock, the fair market value of such property on the date in question as determined by a majority of the Disinterested Directors in good faith. (9)References to “Highest Per Share Price” shall in each instance, with respect to any class of stock, reflect an appropriate adjustment for any dividend or distribution in shares of such stock or any stock split or reclassification of outstanding shares of such stock into a greater number of shares of such stock or any combination or reclassification of outstanding shares of such stock into a smaller number of shares of such stock. (10)In the event of any Business Combination in which the corporation survives, the phrase “consideration other than cash to be received” as used in subparagraphs(a) and (b) of paragraph(2) of SectionB of this ArticleVI shall include the shares of Common Stock and/or the shares of any other class of outstanding Voting Stock retained by the holders of such shares. (D)POWERS OF THE BOARD OF DIRECTORS.A majority of the Disinterested Directors of the corporation shall have the power and duty to determine, on the basis of information known to them after reasonable inquiry, all facts necessary to determine compliance with this ArticleVI, including without limitation, (a)whether a person is an Interested Shareholder, (b)the number of shares of Voting Stock beneficially owned by any person, (c)whether a person is an Affiliate or Associate of another, (d)whether the assets which are the subject of any Business Combination have, or the consideration to be received for the issuance or transfer of securities by the corporation or any Subsidiary in any Business Combination has, an aggregate Fair Market Value of $25,000,000 or more and (e)whether the requirements of SectionB of this ArticleVI have been met. (E)NO EFFECT ON FIDUCIARY OBLIGATIONS OF INTERESTED SHAREHOLDERS.Nothing contained in this ArticleVI shall be construed to relieve any Interested Shareholder from any fiduciary obligation imposed by law. (F)AMENDMENT OR REPEAL.Notwithstanding any other provisions of this ArticleVI or of any other Article hereof, or of the By-laws of the corporation (and notwithstanding the fact that a lesser percentage may be specified from time to time by law, this ArticleVI, any other Article hereof, or the By-laws of the corporation), the provisions of this ArticleVI may not be altered, amended or repealed in any respect, nor may any provision inconsistent therewith be adopted, unless such alteration, amendment, repeal or adoption is approved by the affirmative vote of the holders of at least 80% of the combined voting power of the then outstanding Voting Stock, voting together as a single class. VII. (A)ELECTION AND TERMS OF DIRECTORS.Except as may otherwise be provided in or fixed by or pursuant to the provisions of ArticleIV hereof relating to the rights of the holders of any class or series of stock having a preference over the Common Stock as to dividends or upon liquidation to elect directors under specified circumstances, the directors elected at or prior to the annual meeting of shareholders in 2010 shall be classified, with respect to the time for which they severally hold office, into three classes, as nearly equal in number as possible, with each class of directors to serve for a term expiring at the annual meeting of shareholders held in the third year following the year of their election and until their successors are elected and qualified, subject to earlier death, resignation or removal.At each annual meeting of shareholders of the corporation after the annual meeting of shareholders in 2010 and except as may otherwise be provided in or fixed by or pursuant to the provisions of ArticleIV hereof relating to the rights of the holders of any class or series of stock having a preference over the Common Stock as to dividends or upon liquidation to elect directors under specified circumstances, the directors shall be elected for terms expiring at the next annual meeting of shareholders and until their successors are elected and qualified, subject to earlier death, resignation or removal; provided that the directors elected at or prior to the 2010 annual meeting of shareholders shall continue to serve until their terms expire.In each case, directors shall hold office until their successors are elected and qualified. (B)SHAREHOLDER NOMINATION OF DIRECTOR CANDIDATES AND INTRODUCTION OF BUSINESS.Advance notice of shareholder nominations for the election of directors, and advance notice of business to be 7 brought by shareholders before an annual meeting of shareholders, shall be given in the manner provided in the By-laws of the corporation. (C)NEWLY CREATED DIRECTORSHIPS AND VACANCIES.Except as may otherwise be provided in or fixed by or pursuant to the provisions of ArticleIV hereof relating to the rights of the holders of any class or series of stock having a preference over the Common Stock as to dividends or upon liquidation to elect directors under specified circumstances: (i)newly created directorships resulting from any increase in the number of directors and any vacancies on the Board of Directors resulting from death, resignation, disqualification, removal or other cause shall be filled by the affirmative vote of a majority of the remaining directors then in office, even though less than a quorum of the Board of Directors; (ii)any director elected in accordance with the preceding clause(i) shall hold office until the next annual meeting of shareholders and until such director’s successor shall have been elected and qualified; and (iii)no decrease in the number of directors constituting the Board of Directors shall shorten the term of any incumbent director. (D)REMOVAL.Except as may otherwise be provided in or fixed by or pursuant to the provisions of ArticleIV hereof relating to the rights of the holders of any class or series of stock having a preference over the Common Stock as to dividends or upon liquidation to elect directors under specified circumstances, any director may be removed from office, with or without cause, only by the affirmative vote of the holders of at least a majority of the combined voting power of the then outstanding shares of the corporation’s stock entitled to vote generally, voting together as a single class.Whenever in this ArticleVII or in ArticleVIII hereof or in ArticleIX hereof, the phrase “the then outstanding shares of the corporation’s stock entitled to vote generally” is used, such phrase shall mean each then outstanding share of Common Stock and of any other class or series of the corporation’s stock that is entitled to vote generally in the election of directors and whose voting privileges are not generally restricted by any of the provisions of any Article hereof. (E)AMENDMENT OR REPEAL.Notwithstanding any other provisions of this ArticleVII or of any other Article hereof or of the By-laws of the corporation (and notwithstanding the fact that a lesser percentage may be specified from time to time by law, this ArticleVII, any other Article hereof, or the By-laws of the corporation), the provisions of this ArticleVII may not be altered, amended or repealed in any respect, nor may any provision inconsistent therewith be adopted, unless such alteration, amendment, repeal or adoption is approved by the affirmative vote of the holders of at least 80% of the combined voting power of the then outstanding shares of the corporation’s stock entitled to vote generally, voting together as a single class. VIII. Any action required or permitted to be taken by the shareholders of the corporation must be effected at a duly called annual or special meeting of such holders and, except as otherwise mandated by Oklahoma law, may not be effected without such a meeting by any consent in writing by such holders.Except as otherwise mandated by Oklahoma law and except as may otherwise be provided in or fixed by or pursuant to the provisions of ArticleIV hereof relating to the rights of the holders of any class or series of stock having a preference over the Common Stock as to dividends or upon liquidation to elect directors under specified circumstances, special meetings of shareholders of the corporation may be called only by the Board of Directors pursuant to a resolution approved by a majority of the entire Board of Directors or by the President of the corporation.Notwithstanding any other provisions of this ArticleVIII or of any other Article hereof or of the By-laws of the corporation (and notwithstanding the fact that a lesser percentage may be specified from time to time by law, this ArticleVIII, any other Article hereof, or the By-laws of the corporation), the provisions of this ArticleVIII may not be altered amended or repealed in any respect, nor may any provision inconsistent therewith be adopted, unless such alteration, amendment, repeal or adoption is approved by the affirmative vote of the holders of at least 80% of the combined voting power of the then outstanding shares of the corporation’s stock entitled to vote generally, voting together as a single class. IX. The Board of Directors shall have power to adopt, amend and repeal the By-laws of the corporation to the maximum extent permitted from time to time by Oklahoma law; provided, however, that any By-laws adopted by the Board of Directors under the powers conferred hereby may be amended or repealed by the Board of Directors or by the shareholders having voting power with respect thereto, except that, and notwithstanding any other provisions of this ArticleIX or of any other Article hereof or of the By-laws of the corporation (and notwithstanding the fact that a lesser percentage may be specified from time to time by law, this ArticleIX, any other Article hereof or the By-laws of the corporation), no provision of Section1.1 of Article1 of the By-laws, or of Section4.2, Section4.12 or Section4.14 of ArticleIV of the By-laws, or of Section5.2 or Section5.3 of ArticleV the By-laws may be altered, amended or repealed in any respect, nor may any provision inconsistent therewith be adopted, unless such alteration, amendment, repeal or adoption is approved by the 8 affirmative vote of the holders of at least 80% of the combined voting power of the then outstanding shares of the corporation’s stock entitled to vote generally, voting together as a single class. Notwithstanding any other provisions of this ArticleIX or of any other Article hereof or of the By-laws of the corporation (and notwithstanding the fact that a lesser percentage may be specified from time to time by law, this ArticleIX, any other Article hereof or the By-laws of the corporation), the provisions of this ArticleIX may not be altered, amended or repealed in any respect, nor may any provision inconsistent therewith be adopted, unless such alteration, amendment, repeal or adoption is approved by the affirmative vote of the holders of at least 80% of the combined voting power of the then outstanding shares of the corporation’s stock entitled to vote generally, voting together as a single class. X. A director of the corporation shall not be personally liable to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director, except for liability (i)for any breach of the director’s duty of loyalty to the corporation or its shareholders, (ii)for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii)under Section1053 of the Oklahoma General Corporation Act, or (iv)for any transaction from which the director derived any improper personal benefit.If the Oklahoma General Corporation Act is amended after approval by the shareholders of this Article to authorize corporate action further eliminating or limiting the personal liability of directors, then the liability of a director of the corporation shall be eliminated or limited to the fullest extent permitted by the Oklahoma General Corporation Act, as so amended. Any repeal or modification of the foregoing paragraph by the shareholders of the corporation shall not adversely affect any right or protection of a director of the corporation existing at the time of such repeal or modification. XI. (A)RIGHT TO INDEMNIFICATION. Each person who was or is made a party or is threatened to be made a party to or is otherwise involved in any action, suit or proceeding, whether civil, criminal, administrative or investigative (hereinafter a “proceeding”), by reason of the fact that he or she is or was a director, officer or employee of the corporation or is or was serving at the request of the corporation as a director, officer or employee of another corporation or of a partnership, joint venture, trust or other enterprise, including service with respect to an employee benefit plan (hereinafter an “indemnitee”), whether the basis of such proceeding is alleged action in an official capacity as a director, officer or employee or in any other capacity while serving as a director, officer or employee, shall be indemnified and held harmless by the corporation to the fullest extent authorized by the Oklahoma General Corporation Act, as the same exists or may hereafter be amended (but, in the case of any such amendment, only to the extent that such amendment permits the corporation to provide broader indemnification rights than such law permitted the corporation to provide prior to such amendment), against all expense, liability and loss (including attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts paid in settlement) reasonably incurred or suffered by such indemnitee in connection therewith and such indemnification shall continue as to an indemnitee who had ceased to be a director, officer or employee and shall inure to the benefit of the indemnitee’s heirs, executor and administrators; provided, however, that, except as provided in SectionB of this ArticleXI with respect to proceedings to enforce rights to indemnification, the corporation shall indemnify any such indemnitee in connection with a proceeding (or part thereof) initiated by such indemnitee only if such proceeding (or part thereof) was authorized by the Board of Directors of the corporation. Any person who is or was a director or officer of a subsidiary of the corporation shall be deemed to be serving in such capacity at the request of the corporation for purposes of this ArticleXI. The right to indemnification conferred in this Article shall include the right to be paid by the corporation the expenses incurred in defending any such proceeding in advance of its final disposition (hereinafter an “advancement of expenses”); provided, however, that, if the Oklahoma General Corporation Act requires, an advancement of expenses incurred by an indemnitee in his or her capacity as a director or officer (and not in any other capacity in which service was or is rendered by such indemnitee, including, without limitation, service with respect to an employee benefit plan) shall be made only upon delivery to the corporation of an undertaking (hereinafter an “undertaking”), by or on behalf of such indemnitee, to repay all amounts so advanced if it shall ultimately be determined by final judicial decision from which there is no further right to appeal (hereinafter, a “final adjudication”) that such indemnitee is not entitled to be indemnified for such expenses under this Article or otherwise.The rights to indemnification and advancement of expenses conferred in this SectionA shall be a contract right. (B)RIGHT OF INDEMNITEE TO BRING SUIT.If a claim under SectionA of this ArticleXI is not paid in full by the corporation within sixty days after a written claim has been received by the corporation, except in the case of a claim for an advancement of expenses, in which case the applicable period shall be twenty days, the indemnitee may at any time thereafter bring suit against the corporation to recover the unpaid amount of the claim.If successful in whole or in part 9 in any such suit or in a suit brought by the corporation to recover an advancement of expenses pursuant to the terms of an undertaking, the indemnitee also shall be entitled to be paid the expense of prosecuting or defending such suit. In (i)any suit brought by the indemnitee to enforce a right to indemnification hereunder (but not in a suit brought by the indemnitee to enforce a right to an advancement of expenses) it shall be a defense that, and in (ii)any suit by the corporation to recover an advancement of expenses pursuant to the terms of an undertaking the corporation shall be entitled to recover such expenses upon a final adjudication that, the indemnitee has not met the applicable standard of conduct set forth in the Oklahoma General Corporation Act.Neither the failure of the corporation (including its Board of Directors, independent legal counsel, or its shareholders) to have made a determination prior to the commencement of such suit that indemnification of the indemnitee is proper in the circumstances because the indemnitee has met the applicable standard of conduct set forth in the Oklahoma General Corporation Act, nor an actual determination by the corporation (including its Board of Directors, independent legal counsel, or its shareholders) that the indemnitee has not met such applicable standard of conduct, shall create a presumption that the indemnitee has not met the applicable standard of conduct or, in the case of such a suit brought by the indemnitee, be a defense to such suit.In any suit brought by the indemnitee to enforce a right to indemnification or to an advancement of expenses hereunder, or by the corporation to recover an advancement of expenses pursuant to the terms of an undertaking, the burden of proving that the indemnitee is not entitled to be indemnified or to such advancement of expenses under this ArticleXI or otherwise shall be on the corporation. (C)NON-EXCLUSIVITY OF RIGHTS.The rights to indemnification and to the advancement of expenses conferred in this ArticleXI shall not be exclusive of any other right which any person may have or hereafter acquire under any statute, these Articles of Incorporation, any By-law, any agreement, any vote of shareholders or disinterested directors or otherwise. (D)INSURANCE.The corporation may maintain insurance, at its expense, to protect itself and any director, officer, employee or agent of the corporation or another corporation, partnership, joint venture, trust or other enterprise against any expense, liability or loss, whether or not the corporation would have the power to indemnify such person against such expense, liability or loss under the Oklahoma General Corporation Act. (E)INDEMNIFICATION OF AGENTS.The corporation may, to the extent authorized from time to time by the Board of Directors, grant rights to indemnification and to the advancement of expenses to any agent of the corporation and to any person serving at the request of the corporation as an agent of another corporation or of a partnership, joint venture, trust or other enterprise to the fullest extent of the provisions of this ArticleXI with respect to the indemnification and advancement of expenses of directors, officers and employees of the corporation. (F)REPEAL OR MODIFICATION.Any repeal or modification of any provision of this ArticleXI by the shareholders of the corporation shall not adversely affect any rights to indemnification and to advancement of expenses that any person may have at the time of such repeal or modification with respect to any acts or omissions occurring prior to such repeal or modification. XII. Of the then allotted shares of Preferred Stock described in ArticleIV hereof, the Board of Directors on August7, 1995, established a series of Preferred Stock in the amount and with the designation, voting powers, preferences and relative, participating, options or other special rights and the qualifications, limitations or restrictions as follows: SECTION 1. DESIGNATION AND AMOUNT.The shares of such series shall be designated “SeriesA Preferred Stock” and the number of shares constituting such series shall be 1,250,000. Shares of SeriesA Preferred Stock shall have a par value of $.01 per share. SECTION 2. DIVIDENDS AND DISTRIBUTIONS. (A)Subject to the possible prior and superior rights of the holders of any shares of preferred stock of the Company ranking prior and superior to the shares of SeriesA Preferred Stock with respect to dividends, each holder of SeriesA Preferred Stock shall be entitled to receive, when, as and if declared by the Board of Directors out of funds legally available for that purpose: (i)quarterly dividends payable in cash on January20, April20, July20 and October20 in each year (each such date being a “Quarterly Dividend Payment Date”), commencing on the first Quarterly Dividend Payment Date after the first issuance of such share of SeriesA Preferred Stock, in an amount per share (rounded to the nearest cent) equal to the greater of (a)$5.00 or (b)subject to the provision for adjustment hereinafter set forth, 100 times the aggregate 10 per share amount of all cash dividends declared on shares of the Common Stock of the Company, par value $.01 per share (the “Common Stock”), since the immediately preceding Quarterly Dividend Payment Date, or, with respect to the first Quarterly Dividend Payment Date, since the first issuance of a share of SeriesA Preferred Stock and (ii)subject to the provision for adjustment hereinafter set forth, quarterly distributions (payable in kind) on each Quarterly Dividend Payment Date in an amount per share equal to 100 times the aggregate per share amount of all non-cash dividends or other distributions (other than a dividend payable in shares of Common stock or a subdivision of the outstanding shares of Common Stock, by reclassification or otherwise) declared on shares of Common Stock since the immediately preceding Quarterly Dividend Payment Date, or with respect to the first Quarterly Dividend Payment Date, since the first issuance of a share of SeriesA Preferred Stock.If the quarterly Dividend Payment Date is a Saturday, Sunday or legal holiday, then such Quarterly Dividend Payment Date shall be the first immediately preceding calendar day which is not a Saturday, Sunday or legal holiday. In the event that the Company shall at any time after August7, 1995 (the “Rights Declaration Date”) (i)declare any dividend on outstanding shares of Common Stock payable in shares of Common Stock, (ii)subdivide outstanding shares of Common Stock, or (iii)combine outstanding shares of Common Stock into a smaller number of shares, then in each such case, the amount to which the holder of a share of SeriesA Preferred Stock was entitled immediately prior to such event pursuant to the preceding sentence shall be adjusted by multiplying such amount by a fraction, the numerator of which shall be the number of shares of Common Stock that are outstanding immediately after such event, and the denominator of which shall be the number of shares of Common Stock that were outstanding immediately prior to such event. (B)The Company shall declare a dividend or distribution on shares of SeriesA Preferred Stock as provided in paragraphA above immediately after it declares a dividend or distribution on the shares of Common Stock (other than a dividend payable in shares of Common Stock); provided, however, that, in the event no dividend or distribution shall have been declared on the Common Stock during the period between any Quarterly Dividend Payment Date and the next subsequent Quarterly Dividend Payment Date, a dividend of $5.00 per share on the SeriesA Preferred Stock shall nevertheless be payable on such subsequent Quarterly Dividend Payment Date. (C)Dividends shall begin to accrue and shall be cumulative on each outstanding share of SeriesA Preferred Stock from the Quarterly Dividend Payment Date next preceding the date of issuance of such share of SeriesA Preferred Stock, unless the date of issuance of such share is prior to the record date for the first Quarterly Dividend Payment Date, in which case, dividends on such share shall begin to accrue from the date of issuance of such share, or unless the date of issuance is a Quarterly Dividend Payment Date or is a date after the record date for the determination of holders of shares of SeriesA Preferred Stock entitled to receive a quarterly dividend and before such Quarterly Dividend Payment Date, in either of which events such dividends shall begin to accrue and be cumulative from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall not bear interest. Dividends paid on shares of SeriesA Preferred Stock in an amount less than the aggregate amount of all such dividends at the time accrued and payable on such shares shall be allocated pro rata on a share-by-share basis among all shares of SeriesA Preferred Stock at the time outstanding.The Board of Directors may fix a record date for the determination of holders of shares of SeriesA Preferred Stock entitled to receive payment of a dividend or distribution declared thereon, which record date shall be no more than 60 days prior to the date fixed for the payment thereof. (D)Dividends payable on the SeriesA Preferred Stock for the initial dividend period and for any period less than a full quarterly period, shall be computed on the basis of a 360-day year of 30-day months. SECTION 3. VOTING RIGHTS. The holders of shares of SeriesA Preferred Stock shall have the following voting rights: (A)Each share of SeriesA Preferred Stock shall entitle the holder thereof to one vote on all matters submitted to a vote of the shareholders of the Company. (B)Except as otherwise provided herein or by law, the holders of shares of SeriesA Preferred Stock and the holders of shares of Common Stock shall vote together as one class on all matters submitted to a vote of shareholders of the Company. (C)If at the time of any annual meeting of shareholders for the election of directors a “default in preference dividends” on the SeriesA Preferred Stock shall exist, the holders of the SeriesA Preferred Stock shall have the right at such meeting, voting together as s single class, to the exclusion of the holders of Common Stock, to elect two (2) directors of the Company. Such right shall continue until there are no dividends in arrears upon the SeriesA Preferred Stock. Either or both of the two directors to be elected by the holders of SeriesA Preferred Stock may be to fill a vacancy or vacancies created by 11 an increase by the Board of Directors in the number of directors constituting the Board of Directors.Each director elected by the holders of Preferred Stock (a “Preferred Director”) shall continue to serve as such director for the full term for which he or she shall have been elected, notwithstanding that prior to the end of such term a default in preference dividends shall cease to exist.Any Preferred Director may be removed by, and shall not be removed except by, the vote of the holders of record of the outstanding SeriesA Preferred Stock voting together as a single class, at a meeting of the shareholders or of the holders of Preferred Stock called for the purpose. So long as a default in preference dividends on the SeriesA Preferred Stock shall exist, (i)any vacancy in the office of a Preferred Director may be filled (except as provided in the following clause(ii)) by an instrument in writing signed by the remaining Preferred Director and filed with the Company and (ii)in the case of the removal of any Preferred Director, the vacancy may be filled by the vote of the holders of the outstanding SeriesA Preferred Stock voting together as a single class, at the same meeting at which such removal shall be voted.Each director appointed as aforesaid by the remaining Preferred Director shall be deemed, for all purposes hereof, to be a Preferred Director. For the purposes hereof, a “default in preference dividends” on the Preferred Stock shall be deemed to have occurred whenever the amount of accrued and unpaid dividends upon the SeriesA Preferred Stock shall be equivalent to six (6) full quarterly dividends or more, and having so occurred, such default shall be deemed to exist thereafter until, but only until, all accrued dividends on all SeriesA Preferred Stock then outstanding shall have been paid to the end of the last preceding quarterly dividend period.The provisions of this paragraphC shall govern the election of Directors by holders of SeriesA Preferred Stock during any default in preference dividends notwithstanding any provisions of the Company’s Certificate of Incorporation to the contrary. (D)Except as set forth herein, holders of shares of SeriesA Preferred Stock shall have no special voting rights and their consent shall not be required (except to the extent they are entitled to vote with holders of shares of Common Stock as set forth herein) for taking any corporate action. SECTION 4. CERTAIN RESTRICTIONS. (A)Until all accrued and unpaid dividends and distributions, whether or not declared, on outstanding shares of SeriesA Preferred Stock shall have been paid in full, the Company shall not: (i)declare or pay any dividends on, make any other distributions on, or redeem or purchase or otherwise acquire for consideration any shares of junior stock; (ii)declare or pay dividends on or make any other distributions on any shares of parity stock, except dividends paid ratably on shares of SeriesA Preferred Stock and shares of all such parity stock on which dividends are payable or in arrears in proportion to the total amounts to which the holders of such SeriesA Preferred Stock and all such shares are then entitled; (iii)redeem or purchase or otherwise acquire for consideration shares of any junior stock, provided, however, that the Company may at any time redeem, purchase or otherwise acquire shares of any such junior stock in exchange for shares of any other junior stock; (iv) purchase or otherwise acquire for consideration any shares of SeriesA Preferred Stock or any shares of parity stock, except in accordance with a purchase offer made in writing or by publication (as determined by the Board of Directors) to all holders of such shares upon such terms as the Board of Directors, after consideration of the respective annual dividend rates and other relative rights and preferences of the respective series and classes, shall determine in good faith will result in fair and equitable treatment among the respective series or classes. (B)The Company shall not permit any subsidiary of the Company to purchase or otherwise acquire for consideration any shares of stock of the Company unless the Company could, under paragraphA of this Section4, purchase or otherwise acquire such shares at such time and in such manner. SECTION 5. REACQUIRED SHARES.Any shares of SeriesA Preferred Stock purchased or otherwise acquired by the Company in any manner whatsoever shall be retired and canceled promptly after the acquisition thereof.All such shares shall upon their cancellation become authorized but unissued Preferred Stock and may be reissued as part of a new series of Preferred Stock subject to the conditions and restrictions on issuance set forth in the Certificate of Incorporation of the Company creating a series of Preferred Stock or any similar shares or as otherwise required by law. 12 SECTION 6. LIQUIDATION, DISSOLUTION OR WINDING UP. (A)Upon any voluntary or involuntary liquidation, dissolution or winding up of the Company, no distributions shall be made (i)to the holders of shares of junior stock unless the holders of SeriesA Preferred Stock shall have received, subject to adjustment as hereinafter provided in paragraphB, the greater of either (a)$100.00 per share plus an amount equal to accrued and unpaid dividends and distributions thereon, whether or not declared, to the date of such payment, or (b)an amount per share equal to 100 times the aggregate per share amount to be distributed to holders of shares of Common Stock or (ii)to the holders of shares of parity stock, unless simultaneously therewith distributions are made ratably on shares of SeriesA Preferred Stock and all other shares of such parity stock in proportion to the total amounts to which the holders of shares of SeriesA Preferred Stock are entitled under clause(i)(a) of this sentence and to which the holders of shares of such parity stock are entitled, in each case, upon such liquidation, dissolution or winding up. (B)In the event the Company shall at any time after the Rights Declaration Date (i)declare any dividend on outstanding shares of Common Stock payable in shares of Common Stock, (ii)subdivide outstanding shares of Common Stock, or (iii)combine outstanding shares of Common Stock into a smaller number of shares, then in each such case, the aggregate amount to which holders of SeriesA Preferred Stock were entitled immediately prior to such event pursuant to clause(i)(b) of paragraphA of this Section6 shall be adjusted by multiplying such amount by a fraction, the numerator of which shall be the number of shares of Common Stock that are outstanding immediately after such event, and the denominator of which shall be the number of shares of Common Stock that were outstanding immediately prior to such event. SECTION 7. CONSOLIDATION, MERGER, ETC.In case the Company shall enter into any consolidation, merger, combination or other transactions in which the shares of Common Stock are exchanged for or converted into other stock or securities, cash and/or any other property, then in any such case, each share of SeriesA Preferred Stock shall at the same time be similarly exchanged for or converted into an amount per share (subject to the provision for adjustment hereinafter set forth) equal to 100 times the aggregate amount of stock, securities, cash and/or any other property (payable in kind), as the case may be, into which or for which each share of Common Stock is converted or exchanged. In the event the Company shall at any time after the Rights Declaration Date (i)declare any dividend on outstanding shares of Common Stock payable in shares of Common Stock, (ii)subdivide outstanding shares of Common Stock, or (iii)combine outstanding shares of Common Stock into a smaller number of shares, then in each such case, the amount set forth in the immediately preceding sentence with respect to the exchange or conversion of shares of SeriesA Preferred Stock shall be adjusted by multiplying such amount by a fraction, the numerator of which shall be the number of shares of Common Stock that are outstanding immediately after such event, and the denominator of which shall be the number of shares of Common Stock that were outstanding immediately prior to such event. SECTION 8. REDEMPTION.The shares of SeriesA Preferred Stock shall not be redeemable. SECTION 9. RANKING.The shares of SeriesA Preferred Stock shall rank junior to all other series of the Preferred Stock and to any other class of preferred stock that hereafter may be issued by the Company as to the payment of dividends and the distribution of assets, unless the terms of any such series or class shall provide otherwise. SECTION 10. AMENDMENT.The provisions of this Certificate of Designation shall not hereafter be amended, either directly or indirectly, or through merger or consolidation with another corporation, in any manner that would alter or change the powers, preferences or special rights of the SeriesA Preferred Stock so as to affect them adversely without the affirmative vote of the holders of at least a majority of the outstanding shares of SeriesA Preferred Stock, voting separately as a class. SECTION 11. FRACTIONAL SHARES.The SeriesA Preferred Stock may be issued in fractions of a share, which fractions shall entitle the holder, in proportion to such holder’s fractional shares, to exercise voting rights, receive dividends, participate in distributions, and to have the benefit of all other rights of holders of SeriesA Preferred Stock. SECTION 12.CERTAIN DEFINITIONS.As used herein with respect to the SeriesA Preferred Stock, the following terms shall have the following meanings: (1) The term “ junior stock” (i)as used in Section4, shall mean the Common Stock and any other class or series of capital stock of the Company hereafter authorized or issued over which the SeriesA Preferred Stock has preference or priority as to the payment of dividends, and (ii)as used in Section6, shall mean the 13 Common Stock and any other class or series of capital stock of the Company over which the SeriesA Preferred Stock has preference or priority in the distribution of assets on any liquidation, dissolution or winding up of the Company. (2) The term “parity stock” (i)as used in Section4, shall mean any class or series of stock of the Company hereafter authorized or issued ranking pari passu with the SeriesA Preferred Stock as to dividends, and (ii)as used in Section6, shall mean any class or series of stock of the Company ranking pari passu with the SeriesA Preferred Stock in the distribution of assets on any liquidation, dissolution or winding up. 14
